DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 and 18 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The indicated allowability of claims 6 and 20 is withdrawn in view of the newly discovered reference(s) to Hyun et al. (US PGPub 2019/0274503, "Hyun") and Muir et al. (US PGPub 2018/0132685, "Muir").  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US PGPub 2019/0274503, "Hyun") in view of Muir et al. (US PGPub 2018/0132685, "Muir").
1. Hyun teaches a cleaner comprising: 
a housing (main body 2) having an introduction opening through which air is introduced (5); 
a filtering unit configured to be mounted in an inner space of the housing (first cyclone 10), and defining a dust collection space between the filtering unit and an inner surface of the housing (dust container 50); 
a cleaning unit (cleaning compressor 810) configured to surround the filtering unit (see Hyun figs. 9A-13 and paragraphs [0085]-[0086]), and configured to be raised and lowered inside the dust collection space ("the cleaning compressor 810 configured to move upward and downward in the dust container 50", see Hyun paragraph [0085]), 
wherein, when the cleaning unit is in an initial position, at least a portion of the cleaning unit is connected to an air introduction path extending from the introduction opening to guide a flow of introduced air (members 811 and 812 guide air from inlet into cyclone, see Hyun paragraph [00120] and figs. 11-14); and 
a guide edge extending from a lower portion of a cleaning body constituting the cleaning unit toward a bottom of the dust collection space (guide edge extending upward from a lower portion of cleaning compressor 810, see figs. 11-14 of Hyun), the guide edge comprising: 
a surface facing the inner surface of the housing and being inclined to gradually increase a gap between the surface of the guide edge and the inner surface of the housing (guide edge has an inclined surface facing the inner surface of the housing, see Hyun fig. 4); and 
wherein 
a gap between a guide inclination surface of the guide edge and the inner surface of the housing at the same height gradually increases in a direction toward the bottom of the dust collection space (gap between angled guide surface and inner surface of wall increases as guide surface is angled away from wall, see Hyun fig. 4).
Hyun does not teach that the guide edge comprises a cleaning ring of an elastic material coupled to a lower end of the cleaning body and protruding to the bottom of the dust collection space, or that at least a part of the guide inclination surface is formed on a surface of the cleaning ring.
However, Muir teaches a cleaner (100) having a cleaning unit (dirt compactor 400) comprising a cleaning body (annular compression plate 414) that surrounds a filtering unit (312) and has a cleaning ring of an elastic material coupled to a lower end of the cleaning body and protruding to a lower end of the cleaning body (resilient sweeper 422 is a rubber membrane on the bottom of compression plate 414, see Muir paragraphs [0048]-[0049] and figs. 4a-4b) and configured such that the cleaning ring covers the entire bottom surface of the cleaning body ("the resilient sweeper sweeps and/or brushes across the internal surface 418 of the wall 218 and the exterior surface 420 of the dirt separator 312" see Muir paragraph [0049] and figs.4a-4b). 
It would have been obvious to integrate the teachings of an elastic ring covering the lower surface of the cleaning body from Muir into the cleaner of Hyun, as doing so would result in enhanced dirt removal from the shroud and consequently improved air flow efficiency (see Muir paragraph [0049]).

2.	Hyun in view of Muir teaches the cleaner of claim 1, wherein the cleaning unit comprises: 
the cleaning body configured to surround the filtering unit (see Hyun fig. 9a) and being connected to a manipulation unit to operate in cooperation with the manipulation unit (movement unit, see Hyun paragraph [0095]); and 
the guide edge, wherein the guide inclination surface is provided on the surface of the guide edge facing the inner surface of the housing (guide edge has an inclined surface facing the inner surface of the housing, see Hyun fig. 4).

4.	Hyun in view of Muir teaches the cleaner of claim 1, wherein 
the cleaning body includes a guide wall disposed along a circumferential direction of the cleaning body (vertical portion extending from horizontal member 811, see Hyun fig. 14 and paragraphs [0117]-[0118]), the guide wall being inclined relative to a raising and lowering direction of the cleaning unit such that when the cleaning unit is located at the initial position, the cleaning unit guides a flow of the air introduced through the introduction opening (see Hyun paragraphs [0119]-[0120]); and 
wherein the cleaning ring is coupled to a lower portion of the cleaning body along a lower end of the guide wall, the cleaning ring being formed of an elastic material (Muir teaches the elastic ring is along the entire lower surface, which would include the guide wall, see Muir figs. 4a-4b).

5.	Hyun in view of Muir teaches the cleaner of claim 4, 
wherein: the guide wall is inclined such that a gap between the guide wall and the inner surface of the housing increases toward a lower portion of the guide wall that is directed toward the guide edge (the guide edge has an inclined surface facing the inner surface of the housing, see Hyun fig. 4).
Hyun in view of Muir does not explicitly teach that it further comprises a coupling end part coupled to the cleaning ring provided on the lower end of the guide wall, wherein the coupling end part and the cleaning ring form the guide edge. However, Muir teaches that the cleaning ring is a separate part that is coupled to the lower surface of a cleaning unit (see Muir figs. 4a-4b) and Hyun teaches that the guide edge is on the lower surface of the cleaning unit (see Hyun fig. 4). Consequently, it would have been obvious to a person having ordinary skill in the art to provide a coupling end part on the lower end of the guide wall as a part where the cleaning unit of Muir would be coupled, as doing so represents the combination of known prior art elements (the cleaning ring of Muir and a thing that it is coupled to) according to known methods (Muir teaches that the sweeper 422 and dirt compression plat 414 are different materials and that there is a point where the two materials are coupled, see Muir figs. 4a-4b; consequently it would be obvious to have the cleaning ring coupled to the lower surface of the cleaning unit, with the interface between the two serving as a coupling end part)

6. Hyun in view of Muir teaches the cleaner of claim 4, wherein: 
a lower surface of a coupling end part disposed on the lower end of the guide wall is coupled to an upper surface of the cleaning ring; 
a front surface of the cleaning ring faces the inner surface of the housing; and 
a rear surface of the cleaning ring faces a surface of the filtering unit at a lowered position of the cleaning unit (Muir teaches that the sweeper 422 and dirt compression plat 414 are different materials, and that the two materials are coupled such that the sweeper covers a lower surface of the plat and is in contact with both the inner surface of the housing 418 and an outer surface of the filtering unit 420, see Muir figs. 4a-4b and paragraph [0049]; Consequently, the combination of Hyun and Muir would result in an upper surface of the cleaning ring being coupled to both lower and upper ends of the guide wall such that one surface of it faces the inner surface of the housing and an opposite surface faces a surface of the filtering unit, including at a lowered position).

8. Hyun in view of Muir teaches the cleaner of claim 1, wherein the cleaning body is configured to surround the filtering unit (810 encircles 130, see Hyun fig. 9a), and being connected to a manipulation unit to operate in cooperation with the manipulation unit (movement unit, see Hyun paragraph [0085]), the cleaning body comprising: 
a guide wall extending continuously in a circumferential direction of the cleaning body, the guide wall comprising an inclining surface and the guide edge on a lower portion of the guide wall (vertical portion extending from horizontal member 811, see Hyun fig. 14 and paragraphs [0117]-[0118]); 
a guide fence extending parallel to the guide wall and being spaced apart from the guide wall in a direction of the inner surface of the housing to form a guide flow path between the guide fence and the guide wall (end of 810 has two vertical wall portions, see cross-section in Hyun fig. 12); and 
an air introduction part disposed in a portion of the cleaning body connected to the introduction opening, the air introduction part communicating the guide flow path with the introduction opening (combination of 811 and 812 move air to rotate around cyclone, see Hyun paragraphs [0117]-[0119]).

9. Hyun in view of Muir teaches the cleaner of claim 1, wherein the cleaning body includes a guide flow path defining a cross-sectional area formed by a guide wall and a guide fence that decreases along the guide flow path, and a height that gradually decreases toward an exit of the guide flow path (combination of 811 and 812 move air to rotate around cyclone, see Hyun paragraphs [0117]-[0119]; height decreases around path, see Hyun figs. 14-15).

19. Hyun teaches a cleaner comprising: 
a housing (2) having an introduction opening through which air is introduced (5); 
a first cyclone part configured to be mounted to the housing to separate dust from the air introduced through the introduction opening (110); 
a second cyclone part configured to be mounted in an inner space of the housing, and defining a dust collection space between the second cyclone part and an inner surface of the housing (130); 
a cleaning unit (810) configured to surround the second cyclone part, and configured to be raised and lowered inside the dust collection space (see Hyun figs. 9A-13 and paragraphs [0085]-[0086]), 
wherein, when the cleaning unit is in an initial position, at least a portion of the cleaning unit is connected to an air introduction path extending from the introduction opening to guide a flow of introduced air (members 811 and 812 guide air from inlet into cyclone, see Hyun paragraph [00120] and figs. 11-14); 
a manipulation unit connected to the cleaning unit to raise and lower the cleaning unit, and protruding to an outside of the housing (lever 840, see Hyun paragraph [0122] and figs, 1, 10a, and 17). 
Hyun does not teach the presence of a cleaning ring disposed on a lower end of a cleaning body constituting the cleaning unit and protruding to a bottom of the dust collection space, the cleaning ring being formed of an elastic material and being slanted to extend toward a surface of the second cyclone part to form a guide inclination surface on a surface of the cleaning ring toward an inner surface of the housing.
However, Muir teaches a cleaner (100) having a cleaning unit (dirt compactor 400) comprising a cleaning body (annular compression plate 414) that surrounds a filtering unit (312) and has a cleaning ring of an elastic material coupled to a lower end of the cleaning body and protruding to a lower end of the cleaning body (resilient sweeper 422 is a rubber membrane on the bottom of compression plate 414, see Muir paragraphs [0048]-[0049] and figs. 4a-4b) and configured such that the cleaning ring covers the entire bottom surface of the cleaning body ("the resilient sweeper sweeps and/or brushes across the internal surface 418 of the wall 218 and the exterior surface 420 of the dirt separator 312" see Muir paragraph [0049] and figs.4a-4b). 
Hyun teaches that the lower surface of the cleaning unit (810) is slanted extending towards the secondary cyclone (see Hyun fig. 11 showing angled portion of 810). 
It would have been obvious to integrate the teachings of an elastic ring covering the lower surface of the cleaning body from Muir into the cleaner of Hyun in a way that resulted in a cleaning ring disposed on a lower end of a cleaning body constituting the cleaning unit and protruding to a bottom of the dust collection space, the cleaning ring being formed of an elastic material and being slanted to extend toward a surface of the second cyclone part to form a guide inclination surface on a surface of the cleaning ring toward an inner surface of the housing. Such a combination would result in enhanced dirt removal from the shroud and consequently improved air flow efficiency (see Muir paragraph [0049]).

20. Hyun teaches a cleaner comprising: 
a housing (2) having an introduction opening through which air is introduced (5); 
a first cyclone part configured to be mounted to the housing to separate dust from the air introduced through the introduction opening (110); 
a second cyclone part configured to be mounted in an inner space of the housing, and defining a dust collection space between the second cyclone part and an inner surface of the housing (130); 
a cleaning unit (810) configured to surround the second cyclone part, and configured to be raised and lowered inside the dust collection space (see Hyun figs. 9A-13 and paragraphs [0085]-[0086]), 
wherein, when the cleaning unit is in an initial position, at least a portion of the cleaning unit is connected to an air introduction path extending from the introduction opening to guide a flow of introduced air (members 811 and 812 guide air from inlet into cyclone, see Hyun paragraph [00120] and figs. 11-14); 
a manipulation unit connected to the cleaning unit to raise and lower the cleaning unit, and protruding to an outside of the housing (lever 840, see Hyun paragraph [0122] and figs, 1, 10a, and 17). 
Hyun does not teach the presence of a cleaning ring disposed on a lower portion of the cleaning unit, the cleaning ring being formed of an elastic material and gradually decreasing in diameter in a direction toward an end portion directed toward a bottom of the dust collection space to form a surface that is inclined toward the inner surface of the housing.
However, Muir teaches a cleaner (100) having a cleaning unit (dirt compactor 400) comprising a cleaning body (annular compression plate 414) that surrounds a filtering unit (312) and has a cleaning ring of an elastic material coupled to a lower end of the cleaning body and protruding to a lower end of the cleaning body (resilient sweeper 422 is a rubber membrane on the bottom of compression plate 414, see Muir paragraphs [0048]-[0049] and figs. 4a-4b) and configured such that the cleaning ring covers the entire bottom surface of the cleaning body ("the resilient sweeper sweeps and/or brushes across the internal surface 418 of the wall 218 and the exterior surface 420 of the dirt separator 312" see Muir paragraph [0049] and figs.4a-4b). 
Hyun further teaches that the lower portion of the cleaning unit (810) is angled such that it decreases in external diameter in a direction toward the bottom of the dust collection space (see Hyun fig. 11 showing angled portion of 810).
It would have been obvious to integrate the teachings of an elastic ring covering the lower surface of the cleaning body from Muir into the cleaner of Hyun in a way that resulted in a a cleaning ring disposed on a lower portion of the cleaning unit, the cleaning ring being formed of an elastic material and gradually decreasing in diameter in a direction toward an end portion directed toward a bottom of the dust collection space to form a surface that is inclined toward the inner surface of the housing (i.e. a combination such that an elastic member covers the entire surface of 810 between the housing and the second cyclone unit). Such a combination would result in enhanced dirt removal from the shroud and consequently improved air flow efficiency (see Muir paragraph [0049]).

Claims 1 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 6625845, "Matsumoto") in view of Hyun.
1. Matsumoto teaches: a cleaner (abstract) comprising 
a housing (5) having an introduction opening (5a) through which air is introduced; 
a filtering unit (fitted with a filter 11b, see Matsumoto col 9 lines 17-21 and fig. 48) configured to be mounted in an inner space (7) of the housing (5), and defining a dust collection space (7) between the filtering unit (5b) and an inner surface of the housing (5, see Matsumoto fig. 1); 
a cleaning unit (21, see Matsumoto fig. 1, col. 28 lines 40-46) configured to surround the filtering unit (see Matsumoto fig. 1, col. 28 lines 54-55), and configured to be raised and lowered inside the dust collection space (see exemplary movement of 21 in Matsumoto figs. 2-3, motion line A shows action; col. 7 lines 44-49), 
wherein, when the cleaning unit (21) is in an initial position (Matsumoto figs. 1-2 show 21 in an initial position, fig. 3 shows it in a lowered position, see col. 7 lines 44-49), at least a portion of the cleaning unit is connected to an air introduction path (air flows through introduction openings 5a into space 7, air flows past all parts of 21, see Matsumoto fig. 1) extending from the introduction opening to guide a flow of introduced air (air contacting all parts of 21 from 5a will be guided); and 
a guide edge (lower portion edge of 21, see fig. 1) extending from a lower portion (construed as forming a lower portion of the cleaning unit 21, see Matsumoto fig. 1) of the cleaning unit toward a bottom of the dust collection space (7), the guide edge (lower edge of 21, see Matsumoto fig. 1) comprising a “surface” (outer surface of lower edge of 21) facing the inner surface of the housing and being inclined to gradually increase a gap (sloping outer surface of lower edge of 21) between (see fig. 1) the surface (outer surface of lower edge of 21) of the guide edge (lower edge 21) and the inner surface of the housing (inner surface of 5, see Matsumoto fig. 1); and a cleaning ring of an elastic material coupled to a lower end of the cleaning body and protruding to the bottom of the dust collection space (brushes may be replaced with rubber, see Matsumoto col. 10 lines 46-57) 
Matsumoto does not teach that a gap between a guide inclination surface of the guide edge and the inner surface of the housing at the same height gradually increases in a direction toward the bottom of the dust collection space, and wherein at least a part of the guide inclination surface is formed on a surface of the cleaning ring.
However, Hyun teaches the concept of a cleaning ring (810) having a guide edge extending from a lower portion of a cleaning body constituting the cleaning unit toward a bottom of a dust collection space (angled guide edge extends upward from a lower portion of cleaning compressor 810, see figs. 11-14 of Hyun), the guide edge comprising: 
a surface facing the inner surface of the housing and being inclined to gradually increase a gap between the surface of the guide edge and the inner surface of the housing (guide edge has an inclined surface facing the inner surface of the housing, see Hyun fig. 4); and 
wherein 
a gap between a guide inclination surface of the guide edge and the inner surface of the housing at the same height gradually increases in a direction toward the bottom of the dust collection space (gap between angled guide surface and inner surface of wall increases as guide surface is angled away from wall, see Hyun fig. 4).

11. Matsumoto in view of Hyun teaches the cleaner of claim 1, further comprising an upper cleaning part (see fig. 1, upper section of 21) disposed on an upper surface of the cleaning unit (all parts of 21) corresponding to an opposite side of a guide flow path (air flow path travels through 5a, underneath top extended section of 21 to mid-section of 21 to lower portion of 21 and into 7, the upper section is opposite to the air flow path) and forming a continuous path along a circumferential direction (21, see fig. 41), wherein an entrance (section of 21 adjacent to 5a) of the upper cleaning part (upper section of 21) starting at a position adjacent to the introduction opening (5a) is formed at a location higher than an exit of the upper cleaning part (see diagram 11, 21 is higher than Air Exit Flow) extending up to a duct blade (see diagram 11, duct blade) provided at one side of an air introduction part(see diagram 11 Air introduction part) of a cleaning body(21). 

    PNG
    media_image1.png
    494
    465
    media_image1.png
    Greyscale

Diagram 11
12. Matsumoto in view of Hyun teaches the cleaner of claim 1, further comprising a support rib (18, see Matsumoto col. 10 lines 7-15 and fig. 4) protruding from a lower portion of a cleaning body (21) toward the bottom of the dust collection space (7), the support rib (18) being configured to support an opposite surface of a guide inclination surface (inside surface of 21a, see Matsumoto fig. 4) of a cleaning ring (22) coupled (18 is connected to 22 and 21, see Matsumoto fig. 4 and col. 10 lines 7-15) to the lower portion of the cleaning body (21), at least a portion of the support rib (18) having a length greater than or equal to a length of a lower end (18 has a length greater than cleaning ring length) of the cleaning ring (22). 

13. Matsumoto in view of Hyun teaches the cleaner of claim 12, further comprising a seating groove (21a, see Matsumoto fig. 4) disposed in the cleaning ring (22) and configured to receive the support rib (upper portion of 18, after 18b, see Matsumoto col. 10 lines 7-15), the seating groove (21a) having a depth greater than or equal to a thickness (21a depth is greater then the length of the upper portion of 18 to 18b, see Matsumoto col. 10 lines 7-15) of the support rib (18).

14. Matsumoto in view of Hyun teaches the cleaner of claim 12, further comprising a gap maintenance rib (18b, see Matsumoto fig. 4) protruding from the support rib (18b protrudes out of 18) in a direction opposite the guide inclination surface (from 22 towards the filter), the gap maintenance rib (18b) being configured to maintain a gap between a surface of the filtering unit (11b) and the cleaning ring (22) while the cleaning unit (all parts of 22) is raised and lowered

15. Matsumoto in view of Hyun teaches the cleaner of claim 1, wherein an angle between a raising/lowering direction of the cleaning unit (21, sloping surface towards top extension, see Matsumoto fig. 48) and an imaginary extension line extending along a guide inclination surface (line of sloping surface of 21) of the guide edge (lower edge of 21). Matsumoto does not teach a range within 20° to 60° of a sloping surface. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to develop a range of a sloping surface to further strengthen the connection the extended section of the cleaning unit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). 

16. Matsumoto in view of Hyun teaches: the cleaner of claim 1, further comprising: 
a connecting plate (extension section of 21 where 197 connects, see Matsumoto fig.48 and "Connecting Plate" in diagram 17) extending from a cleaning body (21, see Matsumoto fig. 48)of the cleaning unit(all aspects of 21) along a raising and lowering direction of the cleaning unit, the connecting plate (extension section of 21 where 197 connects) comprising a plate facing the inner surface (bottom surface of extension section of 21 where 197 connects protrudes towards 7) of the housing (5) and a portion that gradually narrows in a direction away (extruded boss where 197 connects to upwardly extending portion of extension section 21) from the cleaning body (21); and a manipulation unit (197 connects to the cleaning body, see Matsumoto fig. 48) configured to raise and lower the cleaning unit (all parts of 21) and being connected to the connecting plate (extension of 21 where 197 connects) such that the manipulation unit (197 connects to the cleaning body, see Matsumoto fig.48) and the cleaning unit (all parts of 21) operate in cooperation with each other; and a connection bracket (section between 197 and 21 on the connection plate, see diagram 17) disposed on the connecting plate (extension of 21 where 197 connects through the extruded section of the connection plate) at the portion of the connecting plate that gradually narrows ("Narrowing section", see diagram 17) and connecting (extruded boss from the connecting plate where 197 and 21 connect) to the manipulation unit (197 connects to the cleaning body, see Matsumoto fig. 28).

    PNG
    media_image2.png
    601
    595
    media_image2.png
    Greyscale

Diagram 17

17. Matsumoto in view of Hyun teaches the cleaner of claim 1, further comprising: a connecting plate (extension of 21 where 197 connects, see Matsumoto fig. 48) extending from a cleaning body (21) of the cleaning unit (all parts of 21) along a raising and lowering direction of the cleaning unit (the cleaning body 21 extends as a part of 22 further extends as the connection plate outward, the cleaning plate further extends upward along the raising and lowering direction, see diagram 17); and a reinforcement plate (under section where 197 connect with 21, beneath the connecting plate, see Matsumoto fig. 48; "Reinforcement plate", see diagram 17) coupled to the connecting plate (extension of 21 where 197 connects); and connection bracket (section between 197 and 21 on the connection plate) disposed on the reinforcement plate (under section where 197 connect with 21, beneath the connecting plate, see Matsumoto fig. 48) to connect the reinforcement plate to a manipulation unit (197 connects to the cleaning body, see Matsumoto fig. 48).

Regarding claim 10, an alternate interpretation of Matsumoto as applied to claim 1 teaches: a cleaner comprising 
	a housing (5) having an introduction opening (5a) through which air is introduced; 
	a filtering unit (fitted with a filter 11b) configured to be mounted in an inner space (7) of the housing (5), and defining a dust collection space (7) between the filtering unit (11b) and an inner surface of the housing (5); 
	a cleaning unit (elements 197, 199, 198, 21 are all part of unit 21, see Matsumoto fig. 48, and col. 28 lines 40-46) configured to surround the filtering unit (see Matsumoto fig. 48, and col. 28 lines 54-55), and configured to be raised and lowered inside the dust collection space (exemplary movement of 21, see Matsumoto figs. 2-3, motion line A shows action, see col. 7 lines 44-49), 
	wherein, when the cleaning unit (21) is in an initial position (Matsumoto figs. 1-2 show 21 in an initial position, fig. 3 shows it in a lowered position, see col. 7 lines 44-49), at least a portion of the cleaning unit is connected to an air introduction path (air flows through introduction openings 5a into space 7, air flows past all parts of 21, see Matsumoto fig. 1) extending from the introduction opening to guide a flow of introduced air (air contacting all parts of 21 from 5a will be guided); and 
	and a guide edge (lower portion edge of 21, see Matsumoto fig. 48) extending from a lower portion of the cleaning unit toward a bottom of the dust collection space (lower portion of 21 extends downward into space 7, see Matsumoto fig. 48), the guide edge comprising a “surface” (outer surface of lower edge of 21, see Matsumoto fig. 48) facing the inner surface of the housing and being inclined to gradually increase a gap (sloping outer surface of lower edge of 21; Sloping Edge as seen below) between the surface of the guide edge and the inner surface of the housing (see Matsumoto fig. 48).
Matsumoto does not teach that a gap between a guide inclination surface of the guide edge and the inner surface of the housing at the same height gradually increases in a direction toward the bottom of the dust collection space, and wherein at least a part of the guide inclination surface is formed on a surface of the cleaning ring.
However, Hyun teaches the concept of a cleaning ring (810) having a guide edge extending from a lower portion of a cleaning body constituting the cleaning unit toward a bottom of a dust collection space (angled guide edge extends upward from a lower portion of cleaning compressor 810, see figs. 11-14 of Hyun), the guide edge comprising: 
a surface facing the inner surface of the housing and being inclined to gradually increase a gap between the surface of the guide edge and the inner surface of the housing (guide edge has an inclined surface facing the inner surface of the housing, see Hyun fig. 4); and 
wherein 
a gap between a guide inclination surface of the guide edge and the inner surface of the housing at the same height gradually increases in a direction toward the bottom of the dust collection space (gap between angled guide surface and inner surface of wall increases as guide surface is angled away from wall, see Hyun fig. 4).


    PNG
    media_image3.png
    422
    378
    media_image3.png
    Greyscale

Diagram 10
Regarding the additional limitations of claim 10, Matsumoto further teaches	
an air introduction part (mid-section if of 21 adjacent to 5a) disposed in the cleaning unit (all parts of 21) to connect a guide flow path (Air flow path, see diagram 10) with the introduction opening (5a), the introduction opening being formed in an introduction housing (3) connected to the housing (5); a duct blade (Duct Blade, as part of air introduction part 21, see diagram 10a below) disposed at a first side of the air introduction part (see fig.48, disposed near top of 21 adjacent to 5a) to block the first side of the air introduction part such that the guide flow path is formed in one direction relative to the duct blade (further guides air flow from 5a); a guide blade (Guide blade as part of housing 3, see diagram 10a below) disposed in the introduction housing (3) and configured to block a side of an introduction flow (13 is hinged on one side of 3, providing a single direction flow), wherein the duct blade arranged continuously along an imaginary extension line (duct blade of 21 connected to a continuous imaginary line along the flow path).

    PNG
    media_image4.png
    117
    134
    media_image4.png
    Greyscale

Diagram 10a


Response to Arguments
Applicant’s arguments, see pages 10-17, filed25 July, 2022, with respect to the rejection(s) of claims 1-5, 8-17 and 19 under 35 USC §§ 102-103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hyun, Matsumoto, and Muir.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyun et al. (US 11116373) and Muir et al. (US 10485393) are the issued patents associated with the pre-grant publications of Hyun and Muir cited above. 
Hyun et al. (US 20190254494) and Hwang et al. (US 11064855 and US PGPub 2019/0183301) teach closely related cleaners having filter cleaning features.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723